 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Barbara Cope, a Sole Proprietor, d/b/a M.C. Delta Contracting, Michael Cope, a Sole Proprietor, d/b/a AB Company and AAR Construction, 
and d/b/a Gerald Michael Contracting, Inc., 
alter egos and a single employer and Local 
1076, Laborers' International Union of North 
America, AFL±CIO. Case 7±CA±33973 December 31, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Upon a charge and amended charge filed by the Union on December 2, 1992, and January 14, 1993, the General Counsel of the National Labor Relations Board issued an amended complaint (complaint) on prietor, d/b/a M.C. Delta Contracting (MC), Michael 
Cope, a Sole Proprietor, d/b/a AB Company (AB) and AAR Construction (AAR), and d/b/a Gerald Michael ployer, the Respondent, alleging that it has violated Section 8(a)(5) and (1) of the National Labor Relations 
Act. rector for Region 7 approved a settlement agreement in the proceeding. The settlement provided that tor shall constitute withdrawal of any Complaint(s) and Notice of Hearing heretofore issued in this case, as 
well as any answer(s) filed in response.'' Following approval of the settlement agreement, the Regional Director determined that the Respondent had failed to comply fully with the terms of the settlement agreement despite several requests by the Region to do so. On September 5, 1996, the Regional Director there-
ting aside settlement agreement and reissuing amended complaint. Although properly served copies of the ent failed to file an answer. On November 27, 1996, the General Counsel filed a Motion for Default Summary Judgment with the 
Board. On December 2, 1996, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be 
tions in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not 

less good cause is shown. In addition, the complaint 
affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint 

ber 30, 1996, notified the Respondent that unless an 
answer were received by October 14, 1996, a Motion 
for Default Summary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Default Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, Respondent MC, Respondent AB, Respondent AAR, and Respondent GMC have 

cers, ownership, directors, management, and super-
vision; have formulated and administered a common 

ties; have provided services for and made sales to each 
other; have interchanged personnel with each other; 
have worked together on jobsites; and have held them-selves out to the public as a single-integrated business enterprise. Based on these operations, Respondents 
MC, AB, AAR, and GMC (the Respondent) constitute 

ployer within the meaning of the Act. At all material times, AB, AAR, and GMC have been operated as a disguised continuation of MC, and 
AB, AAR, GMC, and MC are, and have been, alter 
egos within the meaning of the Act. At all material times the Respondent, with an office and place of business in Clarkston, Michigan, has been 

try. During the 1992 calendar year, the Respondent 
provided services valued in excess of $50,000 to JDS 
Piping Company, an enterprise within the State of 
Michigan, which during the same period purchased and 
cess of $50,000 directly from points outside the State ployer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. 322 NLRB No. 140  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD II. ALLEGED UNFAIR LABOR PRACTICES ers work, but excluding guards and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of collective bargaining within the meaning 
of Section 9(b) of the Act. About June 15, 1992, the Respondent, an employer engaged in the building and construction industry, granted recognition to Local 1076, Laborers' Inter-national Union of North America, AFL±CIO, as the 
exclusive collective-bargaining representative of the unit by entering into a collective-bargaining agreement which by its terms had expired on June 1, 1992, and tions of a successor collective-bargaining agreement, 
and by entering into an interim and supplemental agreement with the Union which by its terms provided that the Respondent agreed to be bound by the terms 
of a successor collective-bargaining agreement to be negotiated, retroactive to June 1, 1992, without regard to whether the majority status of the Union has ever 
been established under the provisions of Section 9(a) tered into about July 22, 1992. At all times since June 15, 1992, based on Section 9(a) of the Act, the Union 
has been the limited exclusive collective-bargaining representative of the unit. The foregoing collective-bargaining agreements pro-vide, inter alia, for the payment of certain contractual ment by the Respondent of moneys into fringe benefit funds established for the benefit of unit employees of 
spondent has failed and refused to pay unit employees contractual wage rates and, since about July 1, 1992, has failed and refused to submit monthly payments 
into the fringe benefits funds for its unit employees. CONCLUSION OF LAW ing representative of its unit employees, and has there-merce within the meaning of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-tion 8(a)(5) and (1) by failing to pay unit employees 
contractually required wage rates since June 15, 1992, we shall order the Respondent to make whole its unit 
employees for any loss of earnings attributable to its cordance with Ogle Protection Service, 183 NLRB 682 est as prescribed in New Horizons for the Retarded, 
283 NLRB 1173 (1987). tractually required contributions to the fringe benefit ent to make whole its unit employees by making all such delinquent contributions, including any additional 
amounts due the funds in accordance with Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979). In addition, the Respondent shall reimburse ure to make the required contributions, as set forth in 
Kraft Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981), such amounts to be computed in the manner set forth in 
Ogle Protection Service, supra, with interest as pre-scribed in New Horizons for the Retarded, supra.1 ORDER The National Labor Relations Board orders that the Respondent, Barbara Cope, a Sole Proprietor, d/b/a 
etor, d/b/a AB Company and AAR Construction, and d/b/a Gerald Michael Contracting, Inc., alter egos and a single employer, Clarkston, Michigan, its officers, 
agents, successors, and assigns, shall 1. Cease and desist from (a) Failing or refusing to bargain with Local 1076, Laborers' International Union of North America, AFL± resentative of the following unit employees by failing and refusing to pay its unit employees contractual wage rates or to submit contractually required monthly 
ployees: All employees of the Respondent performing la-borers work, but excluding guards and supervisors as defined in the Act. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. 1 To the extent that an employee has made personal contributions to a fund that are accepted by the fund in lieu of the Respondent's delinquent contributions during the period of the delinquency, the 


ent otherwise owes the fund.  M.C. DELTA CONTRACTING 3 (a) Make whole its unit employees by paying them for any loss of earnings attributable to its failure to pay contractual wage rates since June 15, 1992, and by 
tions to the fringe benefit funds which it failed to make since July 1, 1992, in the manner set forth in the remedy section of this decision. (b) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, 
and all other records necessary to analyze the amount of backpay due under the terms of this Order. (c) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''2 tice, on forms provided by the Regional Director for 

spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced or covered by any other 
material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since December 2, 1992. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. December 31, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 
dered us to post and abide by this notice. WE WILL NOT fail or refuse to bargain with Local 1076, Laborers' International Union of North America, 

ing representative of the following unit employees by 

tual wage rates or to submit contractually required 
monthly payments into the fringe benefits funds for 
them. 
ers work, but excluding guards and supervisors as 
defined in the Act. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL make whole our unit employees by paying them for any loss of earnings attributable to our failure 
to pay contractual wage rates since June 15, 1992, and 

tributions to the fringe benefit funds which we failed 
to make since July 1, 1992, with interest. BARBARA COPE, A SOLE PROPRIETOR, D/B/A M.C. DELTA CONTRACTING, MICHAEL COPE, A SOLE PROPRIETOR, D/B/A AB COMPANY AND AAR CONSTRUCTION, AND D/B/A GERALD MICHAEL CONTRACTING, INC., ALTER EGOS AND A SINGLE EMPLOYER 